Citation Nr: 1131951	
Decision Date: 08/30/11    Archive Date: 09/07/11

DOCKET NO.  05-40 569	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The appellant served on active duty from June 1973 to February 1982.

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans' Appeals (Board) from a June 2004 rating decision of VA Regional Office (RO) in St. Petersburg, Florida that among other things, denied service connection for a low back disorder.

The appellant was afforded a personal hearing in April 2007 before the undersigned Veterans Law Judge sitting at St. Petersburg, Florida.  The transcript is of record.  This matter was remanded for further development by Board a decision in July 2007.

By Board decision in January 2011, service connection was denied for a low back disorder as secondary to service-connected left ankle and right great toe disabilities.  The issue of entitlement to service connection for a low back disability as directly related to service was remanded for further development.  The case has since been returned to the Board for appropriate disposition.


FINDING OF FACT

Current low back disability is not attributable to service.


CONCLUSION OF LAW

A low back disorder was not incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303 (2010).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran asserts that he has low back disability of service onset for which service connection should be granted.  He presented testimony on personal hearing in April 2007 to the effect that he had injured his back a couple of times in service, to include an occasion when he had to jump off a two-story building during a training exercise, and a fall in a bath tub.  

Preliminary Considerations - Veterans Claims Assistance Act of 2000 (VCAA).

As provided for by the VCAA, the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The notice requirements of the VCAA apply to all elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. Id. at 486.  

Here, the appellant was sent a letter in March 2004 prior to the initial unfavorable decision on the claim, supplemented by additional correspondence in August 2007 and June 2010.  The letters informed him of what evidence was required to substantiate the claim and of the appellant's and VA's respective duties for obtaining evidence.  Notification that includes a disability rating and an effective date for an award of service connection has also sent to the appellant.  In this case, however, service connection is denied.  Therefore, no rating or effective date will be assigned with respect to the claim.

The Board finds that all necessary development has been accomplished and that appellate review may proceed without prejudice to the appellant. See Bernard v. Brown, 4 Vet. App. 384 (1993).  Extensive private and VA clinical records have been received and reviewed.  The Veteran presented testimony on personal hearing in April 2007.  The actions of the Veterans Law Judge supplement the VCAA and comply with 38 C.F.R. § 3.103 (2010).  The case was remanded on two occasions for further development.  Pursuant to such Social Security records and VA examinations were obtained, most recently in August 2010.  The VA examinations are found to be adequate for compensation and pension purposes.  The appellant's statements in the record, as well as the whole of the evidence have also been carefully considered.  

In the Informal Hearing Presenation dated in May 2011, the representative suggests that the claim needs to be remanded for further development due to the most recent VA examiner's statement that an opinion could not be rendered without resorting to speculation.  The Board finds, however, that all necessary development has been accomplished and that appellate review may proceed without prejudice to the appellant for reasons explained in the decision. See Bernard v. Brown, 4 Vet. App. 384 (1993).  No further notice or assistance to the appellant is required to fulfill VA's duty to assist in the development of the claim. See 38 U.S.C.A. § 5103A (a) (2); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Smith v. Gober, 14 Vet. App. 227 (2000); aff'd at 281 F.3d 1384 (Fed. Cir. 2002); see also Quartuccio v. Principi, 16 Vet. App. 183; Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (2002).  The claim of entitlement to service connection for a low back disorder on a direct basis is ready to be considered on the merits.  

Law and Regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during active military service. 38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp 2010); 38 C.F.R. § 3.303 (2010).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service or aggravated by service. 38 C.F.R. §§ 3.303, 3.306 (2010).

To establish a right to compensation for a current disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). Holton v. Shinseki, 557 F.3d 1362 (2009).  

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may legitimately be questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim. 38 C.F.R. § 3.303 (2010).

Factual Background

Service treatment records reflect that in April 1979, the appellant presented with complaints of mid back pain after injuring himself in the bathtub.  Physical examination disclosed tenderness over the sacroiliac areas and positive straight leg raising on the right.  The diagnosis was back trauma.  He was prescribed best rest, Tylenol #3, and Robaxin.  In March 1980, the appellant reported low back pain of eight days' duration after falling against a "60 cal.".  He had decreased range of motion, tenderness at L4-L5, but no swelling or discoloration.  The assessment was low back pain for which medication was prescribed.  In June 1980, the Veteran was seen for back complaints of 10 days' duration.  It was noted that the initial injury had occurred in the bathtub and that he had reinjured it the previous day.  He said that he had pain at the base of the spine, pain on movement, and had to roll out of bed.  Examination revealed point tenderness but full range of motion and no spasm.  Assessments of pulled muscle and strained ligaments were recorded.  In December 1980, the Veteran reported back pain of two days' duration after lifting a box.  A history of back problems was noted.  Physical examination disclosed pain with sitting, bending, and straight leg lift, but no tenderness or swelling.  An assessment of strain was provided.  Aspirin and hot soaks were recommended for three days.  In January 1981, the appellant reported lumbar pain of eight days' duration for pain in the left lower quadrant when bending over and after sitting for any length of time.  An assessment of possible pinched nerve or slipped disc was rendered.  An X-ray was interpreted as showing minimal scoliosis with convexity to the left, otherwise negative.  On examination in October 1981 for separation from service, the spine and musculoskeletal system were evaluated as normal.  The summary of defects referred to the right great toe, left ankle, and hearing loss.

The Veteran filed a claim of service connection of multiple orthopedic disorders in February 1982 but did not refer to any back-related symptoms or disability.  He was afforded a comprehensive VA general medical examination in July 1982.  No back complaints or abnormal findings were noted.  Posture was good and gait was within normal limits.

A claim of entitlement to service connection for a back disability was received in February 2004.

Received in support of the claim were University of Florida treatment notes showing that in April 1997, he had complaints of back pain after driving in the seated position to Gainesville.  The assessment was low back strain.  A clinic noted in June 1999 indicated that the appellant had been mowing on an incline, felt dizzy twice and fell/rolled down the incline hurting his back and his right great toe.  A history of previous injury to the area was noted.  The assessments included low back muscle strain.  The following day, a clinic note recorded that the appellant "fell down at the ODome yesterday and was seen for low back pain..."  On follow-up one week later, he reported that back pain had worsened.  On a subsequent entry one week later, it was noted that his back was better.  The assessment was back strain and light duty.  In late June 1999, the appellant reported that he was doing well with his back.  Examination revealed full range of back motion, and no localized discomfort.  Straight leg raises were negative bilaterally.  The assessments included resolved acute low back.  The examiner noted that the appellant was treated in connection with a work related injury.

The Veteran was afforded a VA examination in April 2000 for disorders not pertinent to the instant appeal and reported that he had several bulging discs of the spine.  VA outpatient treatment records dating from 2000 reflect that he received private treatment for multiple complaints and disorders, including chronic low back pain.  A January 2000 note indicated that he was seen by a back specialist under workers compensation arrangements.  An October 2003 treatment note records a diagnosis of low back pain status post lumbar discectomy.  A medical note dated in February 2004 reflects diagnoses of disc protrusion and foraminal stenosis.

An April 2004 clinical report from J. C. Stevenson, M.D., of the Orthopedic Institute presented history to the effect that the Veteran had sustained trauma in February 1999 when he fell and injured his back while working at the O'Connell Center.  It was noted that after the injury, he had back and leg pain, and was later evaluated by Dr. Reid who performed a left L5-S1 hemilaminectomy, discectomy and foraminotomy.  It was reported that after surgery, the Veteran had worse and increasing back pain.  An impression of degenerative disc disease causing discogenic back pain was rendered.  

H. B. Weiss, D.O., P.A., of Board Certified Physical Medicine and Rehabilitation wrote in May 2005 that the Veteran was a groundskeeper at the University of Florida Gainesville who sustained a work-related injury in September 1999 while lifting sand bags.  It was noted that he had also fallen off an incline two months prior to that which he stated was a worker's compensation injury, and that his low back pain had never resolved since that time.  It was reported that the Veteran also admitted to low back injury in 1999 while lifting a log and sandbags, but had no ongoing complaints from the prior injuries.  The Veteran reported having a microscopic endoscopic discectomy (MED) at L5-S1 in May 2003 performed by Dr. Reid, and stated that back pain had been worse since that time.  It was noted that his workers compensation case was still open.  A comprehensive clinical history was recited.  Diagnoses of chronic lumbosacral strain, multi-level lumbar degenerative disc disease at L2-3, L3-4, l4-5 and L5-S1, status post MED L5-S1 in May, 2003, were rendered.  The examiner stated that "As per the patient's history, I do believe the [Veteran's] current complaints are causally related to the injury 09/14/99.  As per the patient's history, a preexisting condition was present." 

In a May 2005 statement, the appellant argued that his current back disability was attributable to injuries he sustained in the military..

The Veteran was afforded a VA spine examination in October 2005 and reported on-and-off back pain in service that was "never really that big of an issue."  He stated that he fell down an incline in 1999 while working as a groundskeeper causing chronic back problems that worsened.  Following examination, diagnoses of degenerative joint disease of the lumbar spine and post laminectomy syndrome were rendered.  The examiner stated that "It is my opinion that the majority of the patient's complaints.....is a direct relationship to his injury on the job in 1999."  It was added that "They are more likely than not the result of his on-the-job injury in 1999 as mentioned in his private records from Dr. Reed."  

A VA examination was conducted in September 2008.  It was noted that the claims folder was reviewed.  The Veteran provided history to the effect that he had jumped off a two-story building in 1979 during service and injured his back.  The examiner commented that the appellant was "not forthcoming about an injury he sustained while at the University of Florida."  Following examination, the diagnoses included multi-level degenerative disc disease of the lumbar spine per imaging, and residuals of status post discectomy in the lumbar spine.  The examiner opined that the appellant's current lumbar spine condition was more likely than not caused by, even "clearly resulted' from the work related injury in June 1999 while working at the University of Florida.  

Pursuant to the Board's January 2010 remand, the Veteran was afforded a VA spine examination in August 2010.  The examiner noted that the claims folder was reviewed.  It was reported that the appellant had an extensive history of low back issues.  History was provided to the effect that original injury occurred when he fell in the shower and lumbar strain was diagnosed.  It was reported that he had multiple other sprains in 1980 and 1981 that were all treated conservatively.  The Veteran related that after service he had progressively increased lower back pain over time.  He stated that in the early 2000s, he fell at work and landed directly on his back and subsequently developed pain with neurological weakness that required decompression.  It reported that he had improved neurologic status but continued back pain. 

Following physical examination, a diagnosis was rendered of degenerative disc disease of the lumbar spine with evidence of radiculopathy.  In offering an opinion as to whether the current lumbar spine condition related back to symptoms in service, the examiner stated that "I cannot resolve this issue without resorting to speculation."  The VA physician did go on to say that given that the Veteran had a significant fall and injury in the early 2000s with subsequent lower back pain and neurological weakness, "I cannot make a direct correlation with his current condition to his service condition.  It is more likely that his current condition is the result of trauma rather than the result of multiple strains while in service.  Therefore, I cannot make a connection between his current condition and his past condition in service without resorting to mere speculation."  

Legal Analysis

The Veteran asserts that he now has a low back disorder that was incurred in service.  The Board observes that service clinical records indeed reflect that he was seen with back pain and complaints on a number of occasions over the course of active duty for which various assessments were provided, including strain, pulled muscles and possible slipped disc.  The record reflects, however, that the spine was evaluated as normal on examination in October 1981 prior to separation from service, and no pertinent defects were noted.  Additionally, there is no documentation evidencing treatment for a back disorder immediately after discharge from active duty.  In this regard, the Board notes that the Veteran filed claims for VA compensation in early 1982, some months after separation from service, and did not refer to any back complaints at that time or on ensuing VA compensation examination in July 1982.  There were no findings of a low back condition on examination.  

The Board points out that the reliable evidence first indicates a chronic back disorder in 1999, some 17 years after discharge from active duty.  As noted above, clinical records were received indicating that the appellant sustained a number of back injuries during the course of his employment at the University of Florida Gainesville dating back to 1997, for which he received workers compensation coverage and underwent surgery in 2003.  The record reflects that private providers dating from 1999 all refer to chronic back symptoms related to work injury.  In 2005, Dr. Weiss pointedly attributed current low back disability to injury in 1999 for which the workers compensation claim was still open.  Although it was noted at that time that the appellant had a preexisting condition, there was no reference to inservice back residuals, and work-related back injury is documented back to at least 1997. 

Moreover, when examined for VA compensation and pension purposes in September 2008, it is shown that while the appellant only referred to back injury in service, the examiner noted that he was not forthcoming about back injury he sustained while at the University of Florida.  The examiner concurred in the 2005 opinion by Dr. Weiss in finding that the current lumbar spine condition clearly resulted from the work-related injury while employed at the University of Florida.  The Board notes that although the VA examiner in August 2010 appeared to hedge in rendering an opinion as to whether low back disability was related to service, he clearly stated that he could not directly correlate the current condition to symptoms in service.  Although noting that the issue could not be resolved without speculation, the examiner stated that it was more likely than not that the current condition was the result of trauma rather than the multiple sprains in service.  Such phrasing clearly refers to post service back trauma as precipitating chronic low back disability.  

In Jones v. Shinseki, 23 Vet. App. 382 (2009), the Court held that before the Board can rely on an examiner's conclusion that an etiology opinion would be speculative, the examiner must explain the basis for such an opinion or the basis must otherwise be apparent in the Board's review of the evidence. Id. at 390.  It must also be clear that the physician has considered "all procurable and assembled data." Id (citing Daves v. Nicholson, 21 Vet. App. 46 (2006)).  Finally, the physician must clearly identify precisely what facts cannot be determined. Id. Here, although language to the effect of resorting to speculation was used, it appears that this preface was no more than rhetorical, as the examiner was in fact able to offer a clear opinion on the relevant question with conviction.  As such, the Board finds that the VA examiner's report is essentially in accord with Jones, and there is no reluctance in relying on the opinion provided.  Moreover, the examiner's opinion clearly comports with the Veteran's private examiners statements referring to low back symptomatology as a work-related condition, Dr. Weiss' unequivocal opinion stating that back disability was related to industrial injury and the VA examiner in 2008 who concurred in kind.  

The examiner's opinion of a lack of disease or injury, along with the evidence discussed above, reflects that the Veteran has not met the current disability requirement in seeking to establish entitlement to service connection for left and right ankle disabilities. As the Veteran has not established an essential element of his service connection claims, consideration of the other elements, including a nexus between any current disabilities and service, is unnecessary. Thus, the VA examiner's statement indicating that she could not opine on the issue of nexus without resort to speculation is irrelevant to the Board's consideration of the claims and does not render her opinion inadequate, even assuming, without deciding, that her opinion did not comply with the Jones criteria.


In view of such, the Board finds that service connection for low back disability is not warranted.

The Veteran asserts that current low back disability may be attributed to injuries in service.  Lay assertions may serve to establish a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  Lay evidence must be considered when a Veteran seeks disability benefits.  A layman is competent to report that he or she notices symptoms as such come through one of the senses. See Jandreau v. Nicholson, 492 F.3d. 1372 (2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006); Layno v. Brown, 6 Vet. App 465, 470 (1994).  

The Board is fully aware that applicable regulation requires continuity of symptomatology, not continuity of treatment. See Wilson v. Derwinski, 2 Vet. App. 16 (1991).  However, in a merits context, the lack of evidence of treatment may bear on the credibility of the evidence of continuity. Savage v. Gober, 10 Vet. App. 488 (1997).  The Board as fact finder is obligated to and fully justified in determining whether lay evidence is credible in and of itself, i.e., because of possible bias, conflicting statements, etc.  Similarly, the Board can weigh the absence of contemporaneous medical evidence against the lay evidence of record. See Buchanan v. Nicholson, 451 F.3d 1331 (2006).

In this case, there has never been any indication or suggestion that the Veteran has chronic residual disability deriving from service except for his own statements to this effect.  However, his post-service clinical records show a lapse of some 16 years or more between separation from service and chronic low back complaints.  There is no intervening evidence of treatment for low back symptoms as residuals of injury in service.  Additionally, the record documents a number of employment-related back injuries dating from 1997 for which he received workers compensation, at which time there was no reference to inservice injury or complaint of continuity.  The Board has carefully considered the appellant's lay assertions in this regard, particularly in light of the number of back complaints during service.  In view of the above, the etiology of the current back disorder and whether it is related to service requires specialized training for a determination as to its causation, and is therefore not susceptible of lay opinion.  In this regard, a medical professional has greater skill.  The Board finds in this case that the assessments of the medical professionals after service who found that current low back disability was due to work-related injury and was less likely the result of back symptoms in service are far more probative than the Veteran's lay opinion.  No connection has ever been made between current low back disability and service except for the Veteran's own statements that are not deemed to be competent for reasons stated above.

Further, we are not presented with silence alone.  At separation, the spine was normal.  Although not required to file a claim, the Veteran filed a claim and mentioned other impairments and not the back.  One would expect that if his back were disabled, he would have included it in his claim.  Here, his silence, when otherwise speaking constitutes negative evidence.  Clearly, the Federal Circuit has recognized the use of negative evidence. See Forshey v. Principi, 284 F. 3d 1335 (Fed. Cir. 2002) ("negative evidence" may be considered in weighing the evidence); see also Darlington v. Shinseki, Fed. Cir. 2010-7076, February 22, 2011.  The Board would point out that the Federal Circuit decision is nonprecedential.  However, see Bethea v. Derwinski, 2 Vet. App 252, 254 (1992) [a non-precedential Court decision may be cited "for any persuasiveness or reasoning it contains"].

To the extent that the Veteran asserts either chronicity of continuity, the Board finds no such pleading and testimony to be consistent with the normal separation examination, his silence when initially claiming VA benefits, and the fact that his treatment in the 1990s reflected recent rather than in-service onset.  In sum, the appellant is not credible. 

Under the circumstances, the Board finds that the preponderance of the evidence is against the claim.  Therefore, service connection for a low back disorder as directly related to service must be denied.


ORDER

Service connection for a low back disorder on a direct basis is denied. 



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


